UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X.M., et al.,

Plaintiffs,
~ against -
18CV4891 (NSR)(LMS)

UNITED STATES, et al.,
ORDER

Defendants.

 

 

LISA MARGARET SMITH, U.S.M.J.

 

On November 15, 2019, the Court granted Piaintiffs' letter motion for an extension of
time in which to file an Infant Compromise Order, extending the deadline to November 18,
2019. Docket #50. To date, neither an Infant Compromise Order nor a request for a further
extension of time has been filed. Accordingly, the Court hereby orders that Plaintiffs shall have
until no later than December 9, 2019, to file either an Infant Compromise Order or a request for
a further extension of time, or else the case shall be deemed reopened; the discovery stay shall be

lifted; and the case shall proceed as if no settlement had been reached.

     

 

Of
Dated: December,~,/, 2019
White Plains, New York oN
SO ORDERED,’ i
Ke Si ame LE = Sad OS JS i
Lisa Margaret Smith” 9) NL

United States Magistrate Judge
Southern District of New York

 
